IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-30896
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

BILL PENCE,

                                         Defendant-Appellant.


                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 94-CR-50081
                        - - - - - - - - - -
                         February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Bill Pence contends that the district court abused its

discretion by granting a continuance at sentencing to enable the

Government to determine correctly the actual weight of

methamphetamine.   He contends that he was prejudiced because the

total weight provided a lower base offense level.

     The district court’s decision to grant or deny a motion for

a continuance is reviewed for an abuse of discretion.    United

States v. Correa-Ventura, 6 F.3d 1070, 1074 (5th Cir. 1993).      In

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-30896
                               - 2 -

cases involving substances containing methamphetamine, the base

offense level is the greater of the offense levels determined by

the actual weight of methamphetamine and the total weight of the

substance containing methamphetamine.     U.S.S.G. § 2D1.1, comment.

(n.(B)).

     Pence’s offense level was determined accurately and in

accordance with the guidelines.   Pence has not demonstrated the

requisite prejudice.   Correa-Ventura, 6 F.3d at 1074.    The

district court did not abuse its discretion.    Pence’s sentence is

AFFIRMED.